DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13, 14, 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140241420 A1 Orton-Jay; Sam et al. (hereafter Orton-Jay), and further in view of US 20090086816 A1 Leontaris; Athanasios et al. (hereafter Leontaris).
Regarding claim1, Orton-Jay discloses A method for processing encoded data, applicable to a device (i.e.Fig.1, [46]), the method comprising: obtaining a to-be-encoded data frame (i.e.[42], wherein the source video including frames is received by encoder); determining a complexity of the to-be-encoded data frame (i.e.[50]).
Orton-Jay fails to disclose the complexity representing at least a spatial texture complexity and a temporal motion intensity; obtaining a real-time encoding bit rate, the real-time encoding bit rate being an encoding bit rate of a previous encoded data frame of the to-be-encoded data frame; and adjusting an encoding parameter according to the real-time encoding bit rate and the complexity of the to-be-encoded data frame.
However, Leontaris teaches the complexity representing at least a spatial texture complexity and a temporal motion intensity (i.e.[36], [279], wherein the motion vector magnitude is the motion intensity); obtaining a real-time encoding bit rate, the real-time encoding bit rate being an encoding bit rate of a previous encoded data frame of the to-be-encoded data frame (i.e.[27], [74], [86], wherein the target bitrate is the real time encoding bitrate that is able to vary with time as the to-be-encoded video content varying); and adjusting an encoding parameter according to the real-time encoding bit rate and the complexity of the to-be-encoded data frame (i.e.[08], [103]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for processing encoded data disclosed by Orton-Jay to include the teaching in the same field of endeavor of Leontaris, in order to provide rate control algorithms can try to vary the number of bits allocated to each picture so that the target bit rate is achieved while maintaining, usually, good visual quality, as identified by Leontaris (i.e.[04]).

Regarding claims 3, 18, Leontaris teaches The method according to claim 2, wherein adjusting the QP comprises: increasing the QP when the real-time encoding bit rate is greater than the target encoding bit rate and the complexity is greater than a reference complexity; and decreasing the QP in when the real-time encoding bit rate is less than the target encoding bit rate and the complexity is less than the reference complexity (i.e.[78]).
Regarding claim 4, 19, Leontaris teaches The method according to claim 2, wherein adjusting the QP comprises: determining at least one bit rate threshold according to the target encoding bit rate; and adjusting the QP according to a magnitude relationship between the real-time encoding bit rate and the at least one bit rate threshold, and a magnitude relationship between the complexity of the to-be-encoded data frame and a reference complexity (i.e.[219], [223]).
Regarding claim 5, Leontaris teaches The method according to claim 4, wherein adjusting the QP comprises: decreasing, when the real-time encoding bit rate and the complexity of the to-be-encoded data frame meet a first reference condition, a basic QP according to a first adjustment parameter to obtain a first QP; and wherein the first reference condition comprises: the real-time encoding bit rate being less than a first bit rate threshold, and the complexity of the to-be-encoded data frame being less than a first reference complexity (i.e.[210]).
Regarding claim 6, Leontaris teaches The method according to claim 5, wherein adjusting the QP further comprises: increasing, when the real-time encoding bit rate and the complexity of the to-be-
Regarding claim 7, Leontaris teaches The method according to claim 6, wherein adjusting the QP further comprises: increasing, when the real-time encoding bit rate and the complexity of the to-be-encoded data frame meet a third reference condition, the basic QP according to a third adjustment parameter to obtain a third QP; and wherein the third reference condition comprises: the first reference condition and the second reference condition being not met, the real-time encoding bit rate being greater than a third bit rate threshold, the complexity of the to-be-encoded data frame being greater than the second reference complexity, and the QP being not equal to a parameter obtained after the basic QP is increased according to the second adjustment parameter; the third bit rate threshold being less than the second bit rate threshold and greater than the first bit rate threshold; and the third adjustment parameter being less than the second adjustment parameter (i.e.[194], [283]).
Regarding claim 8, Leontaris teaches The method according to claim 7, wherein adjusting the QP further comprises: adjusting the QP to be equal to the basic QP when the real-time encoding bit rate and the complexity of the to-be-encoded data frame meet a fourth reference condition; and wherein the fourth reference condition comprises: the third reference condition being not met, the real-time encoding bit rate being greater than a fourth bit rate threshold, the complexity of the to-be-encoded data frame being greater than a third reference complexity, and the QP being less than the basic QP; the fourth bit rate threshold being greater than the first bit rate threshold and less than the third bit rate 
Regarding claim 9, Leontaris teaches The method according to claim 8, wherein adjusting the QP further comprises: adjusting the QP to be equal to the basic QP when the real-time encoding bit rate and the complexity of the to-be-encoded data frame meet a fifth reference condition; and keeping the QP unchanged when the real-time encoding bit rate and the complexity of the to-be-encoded data frame do not meet the fifth reference condition; and wherein the fifth reference condition comprises: the fourth reference condition being not met, the real-time encoding bit rate being less than the fourth bit rate threshold, the complexity of the to-be-encoded data frame being less than the third reference complexity, and the QP being greater than the basic QP (i.e.[234]).
Regarding claim 13, Leontaris teaches The method according to claim 1, wherein obtaining the to-be-encoded data frame comprises obtaining the to-be-encoded data frame based on a screen image (i.e.[252]).
Regarding claim 14, Orton-Jay discloses The method according to claim 1, wherein after adjusting the encoding parameter according to the real-time encoding bit rate and the complexity of the to-be-encoded data frame, the method further comprises: encoding the to-be-encoded data frame according to the adjusted encoding parameter to obtain an encoded bitstream (i.e.[51]).
Regarding claims 16, 20, see the rejection for claim 1.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orton-Jay, in view of Leontaris, and further in view of US 20150071343 A1 Novotny.
Regarding claim 10, Novotny teaches The method according to claim 1, wherein determining the complexity of the to-be-encoded data frame comprises: determining the complexity of the to-be-encoded data frame when the to-be-encoded data frame does not meet a static frame skipping condition (i.e.[13]).

Regarding claim 11, Novotny teaches The method according to claim 10, wherein determining the complexity of the to-be-encoded data frame further comprises: skipping processing the to-be-encoded data frame and returning to an operation of obtaining a next to-be-encoded data frame when the to-be-encoded data frame meets the static frame skipping condition (i.e.[13]).
Regarding claim 12, Leontaris teaches The method according to claim 10, wherein the static frame skipping condition is not met when the to-be-encoded data frame is different from a previous encoded data frame or a time interval between the to-be-encoded data frame and the previous encoded data frame is greater than a reference time interval (i.e.[15]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orton-Jay, in view of Leontaris, and further in view of US 20160309182 A1 Koren; Noam et al. (hereafter Koren).
Regarding claim 15, Koren teaches The method according to claim 14, wherein: before obtaining the to-be-encoded data frame, the method further comprises: receiving a wireless screen mirroring instruction carrying a target terminal identifier identifying a target terminal for receiving the encoded bitstream; and after encoding the to-be-encoded data frame according to the adjusted encoding parameter to obtain the encoded bitstream, the method further comprises: transmitting the encoded bitstream to the target terminal according to the target terminal identifier (i.e.[46]).
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210409724 A1, US 20190200024 A1, US 20050175093 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY Y. LI/Primary Examiner, Art Unit 2487